United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2317
                                     ___________

Catherine G. Ratliff,                   *
                                        *
            Plaintiff - Appellant,      *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Michael J. Astrue, Commissioner of      *
Social Security,                        * [UNPUBLISHED]
                                        *
            Defendant - Appellee.       *
                                   ___________

                              Submitted: August 11, 2010
                                  Filed: August 12, 2011
                                  ___________

Before MELLOY, GRUENDER, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Catherine G. Ratliff, an attorney, successfully represented two claimants in their
efforts to receive benefits from the Social Security Administration. Ratliff then filed
a motion with the district court for an award of attorneys' fees and costs pursuant to
the Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412(b). The district court
granted the motion, but the government reduced the award because of debts the
claimants owed the government. Ratliff challenged the government's reduction, but
the district court rejected Ratliff's challenge.
       In a prior opinion in this case, we reversed the district court's judgment, finding
that since "EAJA attorneys' fees are awarded to prevailing parties' attorneys, . . . the
government's withholding of the fee awards to cover the claimants' debts was in
violation of the Fourth Amendment." Ratliff v. Astrue, 540 F.3d 800, 802 (8th Cir.
2008). The Supreme Court of the United States subsequently reversed this court's
judgment, finding that an award of EAJA attorneys' fees "is payable to the litigant"
rather than the litigant's attorney "and is therefore subject to a Government offset to
satisfy a pre-existing debt that the litigant owes the United States." Astrue v. Ratliff,
130 S. Ct. 2521, 2524 (2010). Having reconsidered this case in light of the Supreme
Court's opinion, we now vacate our prior opinion and affirm the judgment of the
district court.
                         ______________________________




                                           -2-